                                                   Notice Recipients
District/Off: 1126−2                        User: admin                        Date Created: 4/6/2021
Case: 19−01796−DSC13                        Form ID: pdf000                    Total: 7


Recipients of Notice of Electronic Filing:
tr          Bradford W. Caraway            ctmail@ch13bham.com
aty         Brent William Davis          brent@brentwdavis.com
aty         Enslen Crowe          dcm@tblaw.com
                                                                                                                TOTAL: 3

Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          Garrett Mansir Harbuck        6359 Cathwick Circle     Mc Calla, AL 35111
cr          PRA Receivables Management, LLC           PO Box 41021      Norfolk, VA 23541
cr          Americredit Financial Services, Inc. Dba GM Financial   P.O Box 183853        Arlington, TX 76096
intp        Garrett Mansir Harbuck        5211 Brookside Pass     Hoover, AL 35244
                                                                                                                TOTAL: 4




      Case 19-01796-DSC13 Doc 41-1 Filed 04/06/21 Entered 04/06/21 14:39:03                                         Desc
                 PDF Picklist Creditors & Ptys: Notice Recipients Page 1 of 1
